DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 17 March 2021.
Claims 1-10 have been amended.
The claim interpretation under 112f in the previous Non-Final Rejection has been removed in view of the current amendments.
The 112 (b) rejections for claims 1-8 and 10 have been overcome by amendments.
Claims 1-10 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 April 2021 was filed after the mailing date of the Non-Final Rejection on 24 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 17 March 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 8 of their response, “Therefore, it is respectfully submitted that amended independent claims 1, 9, and 10 as a whole do NOT fall fall into the “Mental Processes” grouping of abstract ideas and “Certain Methods of Organizing Human Activity” grouping of abstract ideas.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, the Examiner notes that the Applicant’s 
The Applicant continues on pages 8 and 9 of their response, “In addition, the limitations of the amended independent claims 1, 9, and 10 are integrated into a practical application. In particular, the amended independent claims 1, 9, and 10 

Applicant’s arguments with respect to claims 1, 9, and 10 regarding the elements of transmitting an updated delivery order list to a deliverer, wherein the deliverer performs the delivery services while confirming the updated delivery order list have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) deciding a delivery order list of the luggage to a plurality of delivery destinations including the cabin of a vehicle; acquiring position information of the vehicles until the delivery is completed; deciding an updated delivery order list of the luggage to the plurality of destinations based on the acquired position information; transmitting the updated delivery order list to a deliverer; and wherein the deliverer performs the delivery services while confirming the updated delivery order list.
The limitations of deciding a delivery order list of the luggage to a plurality of delivery destinations, acquiring position information of the destination until the delivery is completed, deciding an updated delivery order list of the luggage to the plurality of destinations based on the acquired position information, and performing the delivery services while confirming the updated delivery order list, as drafted, under the broadest reasonable interpretation, covers the performance of mental processes (observation, evaluation, judgement), and the performance of commercial interactions (managing business relations and sales activities), with the use of generic computer elements as tools.  That is, other than reciting the generic computer elements (a CPU, a RAM, a ROM, an auxiliary storage device, a real time clock, a communication interface, processing device, storage medium) as tools, the claim elements can be performed in the human mind and by humans.  For example, but for the generic computer elements, acquiring a position of a destination, encompasses a user observing location information, which is a mental process of observation.  In addition, deciding the order of delivery destinations based on the position of the destinations and updating the order of delivery, encompasses merely evaluating the locations of destinations and planning a route, which is a mental process of evaluation and judgement.  Additionally, evaluating received delivery destinations, planning an order of stops, and performing a delivery while confirming the delivery order list encompasses the commercial interaction of plotting a delivery services route and performing a delivery service, and thus the management of business relations and sales activities.  Thus, the claim recites elements that fall into the “Mental Processes” grouping of abstract 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional elements that transformation an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea into a particular technological environment.  Instead, the claims recite the use of generic computer elements (a CPU, a RAM, a ROM, an auxiliary storage device, a real time clock, a communication interface, processing device, storage medium) as tools to carry out the abstract idea.  Additionally, the claims further recite that the destination is a vehicle, which merely narrows the field of use by describing the final destination.  In addition, the claims recite transmitting the updated delivery order list to the deliverer, which is deemed extrasolution activity.  The claims are directed towards an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component 
The dependent claims 2-8, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or significantly more than the abstract idea itself.  In particular, the claims recite the delivery order is based on the change in position of the destination vehicle, which is merely a narrowing of the field of use as this is simply further defining a generic rule for how a route is determined, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claim 2).  In addition, the claims further recite generic rules used to place the destinations in sequence (vehicle in one are or another), which is merely a narrowing of the field of use as this is simply further defining a generic rule for how a route is determined, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia et al. (US 2020/0074396 A1) (hereinafter Boccuccia), in view of Knapp et al. (US 2015/0269521 A1) (hereinafter Knapp), in view of Oz et al. (US 2016/0096508 A1) (hereinafter Oz).
  
With respect to claims 1, 9, and 10, Boccuccia teaches:
Decide a delivery order list of the luggage to a the plurality of delivery destinations wherein the plurality of delivery destinations include at least one 
Acquire position information of the plurality of the vehicles until the delivery to the plurality of the delivery destinations is completed (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles, and wherein the vehicles’ locations are determined and used for routing).
Decide an updated delivery order list of the luggage to the plurality of the delivery destinations including the cabins of the plurality of the vehicles based on the acquired position information of the plurality of the vehicles (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles, wherein the vehicles’ locations are determined and used for routing, and wherein during a delivery, tracking a vehicles location and updating a route to accommodate for the new location or a new order of stops).

Boccuccia discloses all of the limitations of claims 1, 9, and 10 as stated above.  Boccuccia does not explicitly disclose the following, however Knapp teaches:
Decide an updated delivery order list of the luggage to the plurality of the delivery destination; Transmit the updated delivery order list to a deliverer (See at least paragraphs 33, 35, 67-68, 77, 86, and 87 which describe a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp.  By actually informing a deliverer of an updated route by a management server, a delivery service will predictably be able to complete deliveries with changed destinations, while also allowing a server to determine the optimal route, thus not placing a burden on a driver.

The combination of Boccuccia and Knapp discloses all of the limitations of claims 1, 9, and 10 as stated above.  Boccuccia and Knapp do not explicitly disclose the following, however Oz teaches:
Wherein the deliverer performs the delivery services while confirming the updated delivery order list so that the information processing device is capable of realizing efficient delivery work in the delivery services (See at least paragraphs 39 and 47-49 which describe a deliverer performing deliveries and confirming the deliveries to the server using GPS tags).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user 

With respect to claim 2, the combination of Boccuccia, Knapp, and Oz discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in an order of the delivery based on a change in the position of the vehicle (See at least paragraphs 23, 25, 27-28, and 32-35 which describe deciding the optimal route for deliveries, wherein the route accounts for vehicles moving, and will bypass vehicles not in location, or deliver to them if they can meet the scheduling requirements).

With respect to claim 3, Boccuccia discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of 

With respect to claim 4, Boccuccia/Knapp/Oz discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be earlier when the vehicle is at a position designated by the user, and decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is not at the position designated by the user (See at least paragraphs 23, 25, 27-28, and 32-35 which describe determining a route of deliveries based on the position of vehicles, wherein a vehicle stop is bypassed if the vehicle moves and is no longer capable of being delivered to within the schedule, and rescheduling the route for a later time).

With respect to claim 6, Boccuccia/Knapp/Oz discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be earlier while the vehicle is stopped, and decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is moving (See at least paragraphs 23, 25, 27-28, and 32-35 which describe determining a route of deliveries based on the position of vehicles, wherein a vehicle stop is bypassed if the vehicle is moving and is no longer capable of being delivered to within the schedule, and rescheduling the route for a later time, or delivering to the vehicle when it is at the designated stop location).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia, Knapp, and Oz as applied to claims 1, 4, and 6 as stated above, and further in view of Hendrickson (US 2018/0075404 A1) (hereinafter Hendrickson).

With respect to claim 5, Boccuccia/Knapp/Oz discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order (See at least paragraphs 22-24, 27, 28, and 32-35 which 

Boccuccia discloses all of the limitations of claim 5 as stated above.  Boccuccia does not explicitly disclose, however Hendrickson teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the item to the vehicles in the order of the delivery to be earlier when the vehicle is moving toward the position designated by the user, and decides the ordinal position of the delivery of the item to the vehicle in the order of the delivery to be later when the vehicle is not moving toward the position designated by the user (See at least paragraphs 38, 42, 44, 52, and 81 which describe determining the order to produce and deliver items to customers in a queue, wherein if the user’s vehicle is moving towards the pickup site, then making the item ready for delivery in the queue or jumping the queue, and if the vehicle is moving away from the pickup site, then making the item not ready for delivery or directing another pickup site to make the item ready).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming 

With respect to claim 7, Boccuccia/Knapp/Oz discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles).

Boccuccia discloses all of the limitations of claim 7 as stated above.  Boccuccia does not explicitly disclose, however Hendrickson teaches:
Wherein when the vehicle is moving, the delivery order decision unit decides the ordinal position of the delivery to the vehicle in the order of the delivery to be later as a vehicle speed of the vehicle increases (See at least paragraphs 38, 42, 44, 52, and 81 which describe determining the order to produce and deliver items to customers in a queue, wherein if the user’s vehicle is moving towards the pickup 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz, with the system and method of making an item ready for pickup based on the customer vehicles moving towards or away from the pickup site, wherein vehicles moving towards the site move up in in the queue, and wherein the speed of the vehicle is monitored to adjust the placement in the delivery queue of Hendrickson.  By creating a delivery order that moves deliveries up in the delivery queue when vehicles are moving towards the pickup/delivery site, a delivery service will predictably be able to reduce waiting by the customers, and thus make a more efficient and pleasurable delivery process.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia, Knapp, and Oz as applied to claim 1 as stated above, and further in view of Stark et al. (US 2017/0017920 A1) (hereinafter Stark).

With respect to claim 8, Boccuccia/Knapp/Oz discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein: the plurality of delivery destinations of the luggage are cabins of  the plurality of the vehicles different from one another (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles).
The information processing device is further programmed to decides the order of the delivery of the luggage to the plurality of delivery destinations based on the plurality of delivery destinations (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles, and wherein the vehicles’ locations are determined and used for routing).

Boccuccia discloses all of the limitations of claim 8 as stated above.  Boccuccia does not explicitly disclose, however Stark teaches:
The information processing device is further programmed to calculate a priority of the delivery order based on the position information of the vehicle for each of the plurality of delivery destinations of the luggage, and decides the order of the delivery of the luggage to the plurality of delivery destinations based on the priority 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz, with the system and method of planning a route for deliveries to multiple vehicles, wherein the vehicles location and expected location are tracked in order to form an initial route, and wherein if the vehicles are in an inaccessible area or have gone missing, then they are bypassed for later or the delivery is called off, and thus providing priority to vehicles in accessible areas over others in accessible areas of Stark.  By planning a route for multiple deliveries, wherein destinations in accessible areas are given priority in the delivery order, a delivery service will predictably prevent a delay in service to subsequent customers, and thus increasing the efficiency of the delivery service.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
9 June 2021
Art Unit 3628